Citation Nr: 0427452	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for seizures, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1945.

This matter is currently on appeal to the Board of Veterans' 
Appeals' (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied increased ratings for the 
veteran's service-connected pulmonary tuberculosis and 
seizure, and which denied a TDIU.  

In August 2004 the veteran testified at a personal hearing in 
Washington, DC, which was conducted by the undersigned.  A 
transcript of the hearing has been associated with the claims 
file.  In August 2004 the veteran's representative, on behalf 
of the veteran, submitted a motion to advance the veteran's 
case on the docket.  For good cause shown, namely the 
veteran's advanced age, the motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and severity of the disabilities at issue, as well as to 
ensure that the veteran has been properly notified of the 
evidence needed to substantiate his claims and whether he or 
VA is responsible for obtaining such.

First, on remand the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  A review of the record shows that the RO letter 
dated in January 2002 does not furnish adequate notification 
to the veteran pursuant to VCAA with respect to increased 
rating and TDIU issues.  Thus, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claims of entitlement to an 
increased rating for seizures and pulmonary tuberculosis and 
his TDIU claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, given the nature of the veteran's recent hearing 
testimony and the fact that the veteran's claims file was 
unavailable to examiners at his previous VA examinations in 
October 1999 and January 2002, further examination pertinent 
to his service-connected disabilities and the severity of 
current manifestations is indicated.

From the veteran's description of his service-connected 
conditions at his hearing, it appears that his pulmonary 
tuberculosis and seizures have worsened since his last VA 
examination in January 2002.  He reported increased seizure 
activity and breathing difficulty.  A preliminary review of 
the report of that examination shows that a minimal number of 
seizures were reported within the past year, whereas the 
veteran testified to numerous seizures in each week.  
Further, while the last examination shows that the veteran 
becomes breathless on exertion and has known heart disease 
with congestive heart failure, he testified that he took two 
inhalers for his service-connected pulmonary disorder.  The 
status of his pulmonary tuberculosis - active or inactive - 
is unclear at this time.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.  App. 480, 482 
(1992).  VA afforded the veteran examinations in October 1999 
and January 2002.  However, it appears that the claims file 
had not been made available for review in conjunction with 
the examinations, which renders the examination inadequate 
for rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003) ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.").  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, further development is 
warranted.

Third, prior to the examinations, the RO should attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, all updated Washington, DC VA 
Medical Center treatment records relevant to the claims 
should be obtained.  

Finally, the Board notes that the issue of entitlement to a 
TDIU is being deferred pending the additional development of 
the increased rating claims. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible 
for providing to VA and what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claims for an increased 
rating for seizures and pulmonary 
tuberculosis and for a TDIU.

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for seizures and pulmonary 
tuberculosis.  This includes treatment or 
evaluation at any VA Medical Center 
identified by the veteran, such as that 
located in Washington, DC.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include updated 
treatment records from the Washington, DC 
VA Medical Center.  

3.  The RO should arrange for the veteran 
to undergo VA pulmonary and neurology 
examinations in order to ascertain the 
nature and severity of his service-
connected pulmonary tuberculosis and 
seizures, respectively.  The claims 
folder must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examinations.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination reports.  
With respect to the pulmonary 
examination, the examiner should comment 
on whether the veteran's pulmonary 
tuberculosis is active or inactive.  With 
respect to the neurology examination, the 
examiner should provide an opinion as to 
whether the record establishes ongoing 
seizure activity, and if so, specify to 
the extent possible (a) the type of 
seizures that occur and (b) the frequency 
of each type of seizure.  The examiner(s) 
should comment on the effect of the 
respective service-connected disabilities 
(i.e., pulmonary tuberculosis and 
seizures) upon the veteran's ability to 
engage in substantially gainful 
employment.  A complete rationale for all 
opinions expressed should be provided.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on appeal, based on a review of 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice 
from the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in a denial.  38 C.F.R. § 3.655 
(2003).  He does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


